
	

113 S153 IS: Mental Health First Aid Act of 2013
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 153
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Begich (for himself,
			 Mr. Blumenthal, Ms. Ayotte, Mr.
			 Bennet, Mr. Rubio,
			 Mrs. Shaheen, Mr. Reed, Mr.
			 Blunt, Ms. Stabenow,
			 Mr. Tester, and Mr. Coons) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend section 520J of the Public Health Service Act to
		  authorize grants for mental health first aid training
		  programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mental Health First Aid Act of
			 2013.
		2.Mental health
			 first aid training grantsSection 520J of the Public Health Service
			 Act (42 U.S.C. 290bb–41) is amended to read as follows:
			
				520J.Mental health
				first aid training grants
					(a)GrantsThe
				Secretary, acting through the Administrator, shall award grants to States,
				political subdivisions of States, Indian tribes, tribal organizations, and
				nonprofit private entities to initiate and sustain mental health first aid
				training programs.
					(b)Program
				requirements
						(1)In
				generalTo be eligible for funding under subsection (a), a mental
				health first aid training program shall—
							(A)be designed to
				train individuals in the categories listed in paragraph (2) to accomplish the
				objectives described in paragraph (3);
							(B)ensure that
				training is conducted by trainers that are properly licensed and credentialed
				by nonprofit entities as designated by the Secretary; and
							(C)include—
								(i)at a
				minimum—
									(I)a core live
				training course for individuals in the categories listed in paragraph (2) on
				the skills, resources, and knowledge to assist individuals in crisis to connect
				with appropriate local mental health care services;
									(II)training on
				mental health resources, including the location of community mental health
				centers described in section 1913(c), in the State and local community;
				and
									(III)training on
				action plans and protocols for referral to such resources; and
									(ii)where feasible,
				continuing education and updated training for individuals in the categories
				determined under paragraph (2).
								(2)Categories of
				individuals to be trainedThe categories of individuals to be
				trained shall be determined by the Secretary.
						(3)Objectives of
				trainingTo be eligible for funding under subsection (a), a
				mental health first aid training program shall be designed to train individuals
				in the categories listed in paragraph (2) to accomplish each of the following
				objectives (as appropriate for the individuals to be trained, taking into
				consideration their age):
							(A)Safe
				de-escalation of crisis situations.
							(B)Recognition of
				the signs and symptoms of mental illness, including such common psychiatric
				conditions as schizophrenia, bipolar disorder, major clinical depression, and
				anxiety disorders.
							(C)Timely referral
				to mental health services in the early stages of developing mental disorders in
				order to—
								(i)avoid more costly
				subsequent behavioral health care; and
								(ii)enhance the
				effectiveness of mental health services.
								(c)Distribution of
				awardsIn awarding grants under this section, the Secretary
				shall—
						(1)ensure that
				grants are equitably distributed among the geographical regions of the United
				States; and
						(2)pay particular
				attention to the mental health training needs of populations and target
				audiences residing in rural areas.
						(d)ApplicationA
				State, political subdivision of a State, Indian tribe, tribal organization, or
				nonprofit private entity that desires a grant under this section shall submit
				an application to the Secretary at such time, in such manner, and containing
				such information as the Secretary may require, including a plan for the
				rigorous evaluation of activities that are carried out with funds received
				under such grant.
					(e)EvaluationA
				State, political subdivision of a State, Indian tribe, tribal organization, or
				nonprofit private entity that receives a grant under this section shall prepare
				and submit an evaluation to the Secretary at such time, in such manner, and
				containing such information as the Secretary may reasonably require, including
				an evaluation of activities carried out with funds received under such grant
				and a process and outcome evaluation.
					(f)Authorization
				of appropriationsTo carry out this section, there are authorized
				to be appropriated $20,000,000 for fiscal year 2014 and such sums as may be
				necessary for each of fiscal years 2015 and
				2016.
					.
		
